Citation Nr: 1522999	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for lung cancer.

2.  Entitlement to service connection for lung cancer.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied service connection for lung cancer.

2.  Evidence received since the April 2010 rating decision denying service connection for lung cancer relates to the basis for the prior denial.

3.  The Veteran served on active duty at Camp Lejeune during the contamination period.

4.  Lung cancer is attributable to exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied service connection for lung cancer is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the April 2010 rating decision with regard to lung cancer is new and material and reopening of the claim of service connection for lung cancer is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Lung cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the actions taken herein below are favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

Reopening

The RO denied the Veteran's claim of service connection for lung cancer in an April 2010 rating decision, finding that there was no evidence linking his current lung cancer to service.  That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in a November 2012 rating decision.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the April 2010 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, a March 2013 opinion from a VA medical professional concluded that the Veteran's lung cancer was likely caused by exposure to toxic chemicals while on active duty at Camp Lejeune.  This new evidence addresses a reason for the previous denial, that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.

Service Connection for Lung Cancer

The Veteran contends that his lung cancer was caused by exposure to contaminated water while serving on active duty at Camp Lejeune.  For the reasons discussed below, the Board has determined that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran's personnel records demonstrate that he served at Camp Lejeune during the period in which persons residing or working there were potentially exposed to contaminated drinking water.  Consequently, exposure to toxic chemicals in the drinking water is conceded.  In addition, post-service medical records reflect a remote diagnosis of lung cancer in 2009, as well as a March 2013 opinion from a VA oncologist, who noted that the Veteran was exposed to the chemical Tetrachloroethylene while on active duty.  The examiner further opined that because Tetrachloroethylene had been proven to cause cancer of the lungs, liver, and kidneys (and because lung cancer is by nature a slow-developing disease), the Veteran's lung cancer was more likely than not caused by such exposure.

Also of record is a November 2012 report by a VA examiner opining, based on a review of the claims file (no examination was performed), that the Veteran's exposure to toxic chemicals while serving at Camp Lejeune was less likely as not related to his current lung cancer.  In support of this conclusion, the examiner indicated-apparently based on prior VA treatment notes-that the Veteran had a 30-year history of smoking at a rate of 4 or 5 packs per day.  The examiner's report also indicated that the Veteran had a family history of lung cancer.

During the April 2014 Board hearing, the Veteran's representative pointed out that the November 2012 opinion rested on several factually inaccurate assumptions-namely, that the Veteran smoked 4 or 5 packs per day for 30 years and had a family history of lung cancer.  Rather, the representative stated, the Veteran quit smoking 30 years prior, and when he did smoke he consumed no more than one pack per day.  Furthermore, the Veteran stated that he was not aware of any family history of lung cancer.  The Board has no reason to find these statements not credible.  Therefore, as the November 2012 VA examiner's opinion relied on incorrect factual information, the Board assigns it no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has an obligation to weigh the evidence.  As established by the Court, the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).   Here, we are presented with a positive opinion from an examiner with personal knowledge of the Veteran and a person who is part of the oncology department.  The skill set of the doctor providing a negative opinion is unknown, other than that he is a medical doctor.  Since, the issue before the Board is a malignant tumor, we are more impressed with the opinion with a background in oncology.  In view of the health of the appellant, the Board shall not remand to obtain the credentials of the other examiner.

Consequently, the remaining probative evidence establishes that the Veteran's lung cancer is attributable to his exposure to toxic chemicals while serving at Camp Lejeune.  Service connection is therefore warranted for lung cancer.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The application to reopen the claim of service connection for lung cancer is granted.

Service connection for lung cancer is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


